DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 2/9/2022 which amended claims 1, 8-10, and 17, cancelled claim 6, and added new claims 21-24. Claims 1-3, 5, and 7-24 are currently pending.  


Allowable Subject Matter
Claims 1-3, 5, and 7-24 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claims 1 and 17, the prior art of record, either alone or in combination, fails to teach or render obvious obtaining first parameters of an illumination system, the first parameters determining an illumination of the photolithographic mask of the illumination system when processing a wafer by illuminating with the illumination system using the photolithographic mask, wherein obtaining the first parameters comprises deconvoluting an error correction map with a deconvolution kernel comprising an illumination pixel transmission, determining the positions of the plurality 
Regarding claim 23, the prior art of record, either alone or in combination, fails to teach or render obvious obtaining first parameters of an illumination system, the first parameters determining an illumination of the photolithographic mask of the illumination system when processing a wafer by illuminating with the illumination system using the photolithographic mask, wherein obtaining the first parameters comprises deconvoluting an error correction map with a deconvolution kernel comprising the illumination of the illumination system; and determining the positions of the plurality of pixels based on the error data and the first parameters. These limitations in combination with the other limitations of claim 23 render the claim non-obvious over the prior art of record.
Regarding claim 24, the prior art of record, either alone or in combination, fails to teach or render obvious obtaining first parameters of an illumination system, the first parameters determining an illumination of the photolithographic mask of the illumination system when processing a wafer by illuminating with the illumination system using the photolithographic mask; and determining the positions of the plurality of pixels based on the error data and the first parameters; generating a writing map based on the positions and the type of the determined pixels, wherein the writing map describes a distribution of the plurality of pixels to be introduced in the substrate of the photolithographic mask; wherein the writing map compensates an averaging effect of an illumination of the photolithographic mask by the illumination system having the first parameters and/or second parameters associated with a linear imaging transformation performed by the 
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Pforr et al. (US PGPub 2013/0295698, Pforr hereinafter) discloses a method for determining positions of a plurality of pixels to be introduced into a substrate of a photolithographic mask by use of a laser system, wherein the pixels serve to at least partly correct one or more errors of the photolithographic mask (Fig. 23, paras. [0038], [0081], [0111], [0115], [0135], [0166]-[0168], mask correction tool 530 determines pixel writing density needed to correct errors), the method comprising: a. obtaining error data associated with the one or more errors (Figs. 1, 10, 11, 17, 18, 21, and 23, paras. [0076], [0106], [0137]-[0141], [0155]-[0156], [0167]-[0168], wafer CD deviation, printed registration target errors, or overlay errors are measured); b. obtaining first parameters of an illumination system, the first parameters determining an illumination of the photolithographic mask of the illumination system when processing a wafer by illuminating with the illumination system using the photolithographic mask (Figs. 1, 18, 21, 23, paras. [0079], [0080], [0108], [0110], [0134], [0136]-[0144], [0154]-[0158], [0166]-[0167], [0169], the imaging conditions under which the mask is illuminated to print the wafer are determined); and c. determining the positions of the plurality of pixels based on the error data and the first parameters (Figs. 1, 18, 21, 23, paras. [0038], [0081], [0135], [0168], a laser beam is used to change the properties of the photo mask blank at specific regions based on the amount of correction required to compensate for errors). Pforr does not teach or render obvious wherein obtaining the first parameters comprises deconvoluting an error correction map with a deconvolution kernel comprising an illumination pixel transmission, wherein obtaining the first parameters comprises deconvoluting an error correction map with a deconvolution kernel comprising the illumination of the illumination system, or wherein the writing map describes a distribution of the plurality of pixels to be introduced in the substrate of the photolithographic mask; wherein the writing map compensates an averaging effect of an illumination of the photolithographic mask by the illumination system having the first parameters and/or second parameters associated with a linear imaging transformation performed by the illumination system on the plurality of pixels when processing the wafer. 
Dmitriev (US PGPub 2012/0009511) discloses correcting errors for a photolithography mask comprising optimizing first parameters of an imaging transformation of the mask (abstract) and discloses wherein determining the positions of the plurality of pixels based on second parameters associated with a linear imaging transformation performed by the illumination system (paras. [0203]-[0204], [0263]-[0264], [0267], [0389], parameters of a linear imaging transformation executed by the photolithographic illumination system are used to correct displacement errors of the pattern of the mask). However, Dmitriev does not teach or render obvious wherein obtaining the first parameters comprises deconvoluting an error correction map with a deconvolution kernel comprising an illumination pixel transmission, wherein obtaining the first parameters comprises deconvoluting an error correction map with a deconvolution kernel comprising the illumination of the illumination system, or wherein the writing map describes a distribution of the plurality of pixels to be introduced in the substrate of the photolithographic mask; wherein the writing map compensates an averaging effect of an illumination of the photolithographic mask by the illumination system having the first parameters and/or second parameters associated with a linear imaging transformation performed by the illumination system on the plurality of pixels when processing the wafer. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882